Smith, J.,
dissents in part in a memorandum as follows: I
believe that the defendant could not be convicted of attempted promoting prostitution in the second degree where the person defendant attempted to have work as a prostitute was over 16 *554years of age. I would, therefore, reduce the conviction to promoting prostitution in the fourth degree, a class A misdemeanor (Penal Law § 230.20), and remand the case for resentencing. I would also affirm the conviction for grand larceny in the third degree.
The evidence revealed that on January 27, 1986, 25-year-old undercover police officer Alicea Kenny was on duty in the Times Square area of Manhattan trying to make arrests for prostitution offenses involving teen-agers. She was in plain clothes, working the 4:00 p.m. to 12:00 a.m. shift with a backup team of four officers. About 10:00 p.m. she entered the Old Fashioned Donuts shop at 43rd Street and 8th Avenue and ordered a cup of coffee. After about a minute she was joined by the defendant. During the next few minutes, she told the defendant that she was a 15-year-old runaway from home who was looking for a job and he urged her to become a prostitute, with defendant acting as her pimp. During the same time he asked her for the gold chain around her neck and when she refused to give it to him, snatched it from around her neck. The evidence thus established that the defendant tried to get the officer to become a prostitute and further committed grand larceny by removing the chain from her neck. Defendant was arrested within minutes of the encounter with Officer .Kenny.
Defendant was found guilty of attempted promoting prostitution in the second degree in violation of Penal Law §§ 110.00 and 230.30 (2). Section 230.30 (2) reads as follows:
"A person is guilty of promoting prostitution in the second degree when he knowingly * * *
”2. Advances or profits from prostitution of a person less than sixteen years old.”
Penal Law § 230.30 (2) requires that the person who is the object of the promotion for prostitution must be less than 16 years of age. Since the officer was, in fact, 25 years of age, defendant could not be guilty of a violation of Penal Law § 230.30 (2).
The majority takes the view that because Officer Kenny told defendant she was 15 and a reasonable interpretation of the evidence is that the defendant believed her, defendant is guilty of attempting to promote the prostitution of a person less than 16 years of age. The statute, however, does not say that a person is guilty who believes the prospective prostitute is less than 16 years of age. Moreover, even if the defendant believed Officer Kenny was 25 years of age and, in reality, she *555was 15 years of age, he could be found guilty of a violation of Penal Law § 230.30 (2). Thus Penal Law § 15.20 (3) states that lack of knowledge of the age of a child is not a defense to a prosecution.
In sum, I believe that defendant’s conviction should be reduced to promoting prostitution in the fourth degree in violation of Penal Law § 230.20 which states, "A person is guilty of promoting prostitution in the fourth degree when he knowingly advances or profits from prostitution.”